DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/29/21 has been entered. As directed by amendment, claims 1-20 are amended and claims 21-22 are newly added. Applicant’s amendments have overcome specification and claim objections, and 112(f) claim interpretation previously set forth in the non-final office action mailed on 10/01/21.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular Saito US 20110237884), does not disclose, with respect to claim 1, an endoscope system, wherein the plurality of index values including a first index value acquirable under the first imaging condition and a second index value non-acquirable under the first imaging condition but acquirable under a second imaging condition; wherein the processor is configured to: acquire an image of the observation object by using an endoscope; acquire a first imaging condition which represents an imaging condition of the image refer to the plurality of index values and the imaging condition in the storage medium, and extract the second imaging condition according to the first imaging condition, and display guidance indicating that the second index value is acquirable under the extracted second imaging condition. Rather, Saito teaches endoscope system (endoscope system 10) comprising: a storage medium (correlation storage 61) that stores a plurality of correspondence between an imaging condition ([0064] luminance rations S1/S3 and S2/S3) and a plurality of index values relating to a plurality of structures of an observation object ([0064] correlation containing blood vessel containing hemoglobin and coefficients), a monitor (monitor 14), and a processor (processor 12), coupled to the storage medium (Fig.2, correlation storage 61) and the monitor (monitor 14). 
Claims 19 and 20 are allowable at least for the same reason as stated above for claim 1. Claims 2-18 and 21-22 are dependent to claim 1 and similarly allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795